 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                        EASTERN DISTRICT OF CALIFORNIA
10   DEBRA ESTERCES,                         CASE NO.: 2:18-cv-01121-TLN-KJN
11                Plaintiff,
                                             ORDER ON STIPULATION TO EXTEND
12          v.                               DISPOSITIVE MOTION DEADLINE
13   SOUTHERN MONO                          District Judge:   Hon. Troy L. Nunley
     HEALTHCARE DISTRICT DBA                Magistrate Judge: Hon. Kendall J. Newman
14   MAMMOTH HOSPITAL; AND
     DOES 1 THROUGH 10,                      Action Filed: May 4, 2018
15                                           Trial Date: None Set
                  Defendants.
16
17
18          Pending before the Court is the Stipulation to Extend the Dispositive Motion
19   Deadline, filed by Plaintiff Debra Esterces and Defendant Southern Mono
20   Healthcare District. Upon review of the stipulation, the Court finds good cause for
21   the extension requested.
22          The parties shall have until November 22, 2019 to file dispositive motions.
23   IT IS SO ORDERED.
24   DATED: October 8, 2019
25
26                                                     Troy L. Nunley
                                                       United States District Judge
27
28
                                              -1-
                  ORDER ON STIPULATION TO EXTEND DISPOSITVE MOTION DEADLINE
     1794430v1                                                  Case No. 2:18-cv-01121-TLN-KJN
